Citation Nr: 0007725	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-11 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a wound to the left flank (just above the crest 
of the left ilium).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


REMAND

The veteran served on active duty from April 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claim of 
entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound, left buttock.

Service medical records reflect that on May 29, 1967, the 
veteran sustained a perforating, through and through, gunshot 
wound to his left flank which grazed the iliac crest and 
damaged gluteus muscles.  On that same day, the veteran 
underwent debridement of the gunshot wound which revealed a 
moderate amount of damage to the gluteus muscles and a small 
crack in the posterior aspect of the iliac wing.  He was then 
evacuated to an Army hospital in the Ryukyu Islands.  When 
admitted to this hospital, the wound was described as a large 
transverse wound across his left flank, down into the muscle 
but not into the peritoneum.  There was no artery or nerve 
involvement.  He underwent secondary closure on June 16, 
1967.  The operation report reflects that the old skin edge 
was excised and then the skin and subcutaneous tissue was 
undermined all around the wound for a distance of 
approximately two inches from the wound edge. In the tract, 
deep in the muscle, a through-and-through Penrose drain was 
placed.  All sutures were removed on July 1, 1967.  A 
discharge planned for July 3, 1967, was canceled due to 
malaria.  He remained hospitalized until August 7, 1967, at 
which time he was placed on a light duty profile which 
precluded strenuous physical activity and field duty.  In 
September 1967 it was noted that he continued to experience 
pain and the profile was extended.  In February 1968, he was 
seen for persistent left hip pain with prolonged standing, 
bending, or sleeping on the left side.  He was placed on a 
permanent profile which precluded prolonged standing and 
marching.  In August 1968 he was seen for complaints of left 
hip pain and the area over the sacrum was noted to be very 
tender.  

In March 1998, the veteran underwent an examination to assess 
the current level of impairment associated with his left 
buttock gunshot wound.  The examiner noted that the claims 
folder was not available for review and the report of this 
examination does not reflect that the muscles injured by the 
gunshot were identified or whether the residuals of the wound 
resulted in a lowered threshold of fatigue or fatigue-pain.  
See 38 C.F.R. § 4.56(c) (1999).  Additionally, reports of X-
ray studies in conjunction with this examination include 
findings of degenerative osteophytosis of the lumbar spine, 
degenerative change of the left sacroiliac joint and 
degenerative arthritis of both hips.  However, there is no 
opinion as to whether these changes are related to the 
veteran's gunshot injury.  Accordingly, this examination 
simply does not provide an adequate picture of the degree of 
disability caused by residuals of the gunshot wound.

Review of the claims file shows that the veteran was afforded 
a personal hearing at the RO on July 14, 1999.  However, the 
transcript of this hearing is not available for review.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should associate with the 
claims file a copy of the transcript 
of the personal hearing that appears 
to have been held on July 14, 1999.

2. The RO should request that the veteran 
provide the names and addresses of all 
health care providers who have treated 
him for any complaints associated with 
the gunshot wound to his low back.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder legible copies of 
complete treatment records from those 
facilities identified by the veteran 
which have not already been secured.  
Regardless of the veteran's response, 
the RO should obtain all outstanding 
VA records of treatment.

3. The RO should afford the veteran an 
examination by a qualified physician 
to determine the severity of the 
residuals of the gunshot wound to his 
low back.  The examiner should 
identify all muscles which were 
damaged by the gunshot and indicate 
whether any of the cardinal signs and 
symptoms of muscle disability are 
present (i.e, loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement).  The 
examiner is also asked to comment on 
whether degenerative osteophytosis of 
the lumbar spine, degenerative change 
of the left sacroiliac joint, and/or 
arthritis of the hips is/are due to 
the gunshot wound and, if so, the 
level of impairment associated with 
such pathology.  The claims folder 
must be made available to the examiner 
in connection with the examination.  
All indicated special studies deemed 
necessary are to be accomplished.

4. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has 
been completed.  After undertaking any 
development deemed appropriate in 
addition to that requested above, the 
RO should readjudicate the veteran's 
claim.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

